DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined 

under the first inventor to file provisions of the AIA .


			     Preliminary Amendment 
2.	Claims 2-30 are canceled. Claims 31-49 are newly added. Claims 1 and 31-49 

are pending examination.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 31-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14  of U.S. Patent No. US 11290773 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 31-49 of the instant application is anticipated by claims 1-14  of U.S. Patent No. US 11290773 B1.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 33 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation " The method of claim 2, " in line 1.  There is insufficient antecedent basis for this limitation in the claim since claim 2 is canceled.
Claim 34 recites the limitation " The method of claim 3, " in line 1.  There is insufficient antecedent basis for this limitation in the claim since claim 3 is canceled.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1, 35-37, 40 and 45-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chowdhury et al. Patent No. US 8132103 B1 (Hereinafter “Chowdhury”).

 	Regarding Claim 1, Chowdhury discloses a method for handling a query comprising a media quote, the method comprising: 
 	receiving, at a computing device, an input comprising a query, wherein the query comprises a media quote (see fig.1A, element 102 and col.5, lines 64-67- col.6, line 1: The search system 130 receives a movie video trailer request for a movie quote from a user (102). For example, the search system 130 may receive a search query that includes the phrase "Soylent Green is people," which is a quote from the movie Soylent Green.); 
identifying, from the query, a media quote (see fig.1A, element 103 and col.6, lines 9-12: The search system 130 may access the information determined in operation 101 to identify a match for a search query of, for example, "Soylent Green is people."); 
identifying, based on the identified media quote, a media asset (see col.6, lines 12-15: the search system 130 may determine if a movie video trailer for the quote already exists, and if so, identify the existing movie video trailer as a match.); and 
performing, based on the identified media asset, an action at the computing device (see col.13, lines 32-33: a user may select a movie video trailer to view).  
  	Regarding Claim 35, Chowdhury discloses the method as discussed in the rejection of claim 1. Chowdhury further discloses wherein the input is a second input (see col.14, lines 1-2), the method further comprising: receiving, at the computing device, a first input that does not comprise a media quote (see fig.7 and col.14, lines 19-20); and outputting, at the computing device, a request for a second input that does comprise a media quote (see col.19, lines 40-48).  

	Regarding Claim 36, Chowdhury discloses the method as discussed in the rejection of claim 1. Chowdhury further discloses wherein the input is a second input, the method further comprising: receiving, at the computing device, a first input that is intelligible; and outputting, at the computing device, a request to repeat the first input, wherein the second input comprises the repeated first input (see col.20, lines 4-17).  

	Regarding Claim 37, Chowdhury discloses the method as discussed in the rejection of claim 1. Chowdhury further discloses wherein: the computing device communicates with a server; and the computing device receives, from the server, an indication of whether the query comprises a media quote (see col.19, lines 26-47).  
	

Regarding Claim 40, the claim is being analyzed with respect to claim 1.

Regarding Claim 45, the claim is being analyzed with respect to claim 35.

Regarding Claim 46, the claim is being analyzed with respect to claim 36.

Regarding Claim 47, the claim is being analyzed with respect to claim 37.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 31, 38, 41 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhury et al. Patent No. US 8132103 B1 (Hereinafter “Chowdhury”) in view of Tang Pub. No. US 2017/0347142 A1 (Hereinafter “Tang”).

Regarding Claim 31, Chowdhury discloses the method as discussed in the rejection if claim 1. Chowdhury further discloses wherein the identifying the media quote and the media asset further comprises: chunking the query to produce one or more chunks (see fig. 3, element 343 and col.10, lines 42-45: the search system 130 may search for an identifiable set of key phrases, such as, for example [actor name] said/says "[text]", to determine if the reference includes a quote (343).); 
Chowdhury fails to discloses
generating a hash for each chunk of the one or more chunks, thereby producing one or,  more hashes; 
identifying whether the one or more hashes are present in an index of media assets; and 
where the one or more hashes are present in the index of media assets, returning an indication of the media asset associated with the one or more hashes.  
In analogous art, Tang discloses:
generating a hash for each chunk of the one or more chunks, thereby producing one or,  more hashes (see paragraphs [0032]-[0033]: the embedded content extractor 240 obtains from a user, various keywords, audio, or images that are expected in embedded content… For example, the embedded content indexer 245 generates a hash value based on characteristics of the embedded content item. The embedded content indexer 245 matches the hash value with hash values of previously extracted embedded content items..); 
identifying whether the one or more hashes are present in an index of media assets (see paragraph [0038]: the embedded content indexer 245 applies a hashing function to a vector representing these features to generate a unique identifier and saves the generated identifier in the embedded content index 230.); and 
 	where the one or more hashes are present in the index of media assets, returning an indication of the media asset associated with the one or more hashes (see paragraph [0033]:The embedded content indexer 245 matches the hash value with hash values of previously extracted embedded content items. If the embedded content indexer 245 finds a match, the embedded content indexer 245 uses the matching embedded content (stored value) and skips the received embedded content item, or else, the embedded content indexer 245 stores the received embedded content item. Finally, the embedded content is associated with the video unless there is a previously stored association between the embedded content and the video.).
Therefore, it would have been obvious to one ordinary skill in the art before the 

effective filing date of the claimed invention to modify the method of Chowdhury with the teaching as taught by Tang in order to analyze content embedded within videos hosted by external video hosting systems to determine statistics describing the embedded content, thereby information identifying videos related to a given video is provided to the user.
	Regarding Claim 38, Chowdhury discloses the method as discussed in the 

rejection if claim 1.Tang further teaches wherein the input is tactile input (see paragraph 

[0015]).  

Regarding Claim 41, the claim is being analyzed with respect to claim 31.

Regarding Claim 48, the claim is being analyzed with respect to claim 38.

12.	Claims  32, 33, 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhury et al. Patent No. US 8132103 B1 (Hereinafter “Chowdhury”) in view of Tang Pub. No. US 20170347142 A1 (Hereinafter “Tang”), further in view of JUDY et al.  Pub. No. US 20100138411 A1(Hereinafter “JUDY”)

	Regarding Claim 32, Chowdhury discloses the method as discussed in the 

rejection if claim 1. Chowdhury further discloses wherein the identifying the media quote and the media asset further comprises: identifying, based on the identified media quote, one or more phrases (see col.10, lines 42-51: the search system 130 may search for an identifiable set of key phrases, such as, for example [actor name] said/says "[text]", to determine if the reference includes a quote (343). Operation 343 may differ from operation 341 in that operation 341 may detect, for example, known parts of speech related to quotations, such as the word "said," without reference to an actor name, quotation marks or any other indication of a quotation, whereas operation 343 detects a particular set of key phrases (e.g., a group of quotation-related words and symbols) to identify a quote); 
Chowdhury fails to discloses:
	determining whether the one or more phrases have one or more phonetic and/or lexical variants; and, if a phrase has a phonetic and/or lexical variant: 2Application No. 17/675,165Docket No.: 003597-2402-102 
	Preliminary Amendment dated May 25, 2022 chunking the query and the one or more phonetic and/or lexical variants, thereby producing a plurality of hashes; 
	identifying whether identifying whether the one or more hashes are present in an index of media assets; and 
	where the one or more hashes are present in the index of media assets, returning an indication of the media asset associated with the one or more hashes.  
In analogous art, Tang discloses:
	producing a plurality of hashes (see paragraphs [0032]-[0033]: content indexer 245 generates a hash value based on characteristics of the embedded content item. The embedded content indexer 245 matches the hash value with hash values of previously extracted embedded content items..); 
	identifying whether identifying whether the one or more hashes are present in an index of media assets  (see paragraph [0033]:The embedded content indexer 245 matches the hash value with hash values of previously extracted embedded content items. If the embedded content indexer 245 finds a match, the embedded content indexer 245 uses the matching embedded content (stored value) and skips the received embedded content item, or else, the embedded content indexer 245 stores the received embedded content item. Finally, the embedded content is associated with the video unless there is a previously stored association between the embedded content and the video.); and 
	where the one or more hashes are present in the index of media assets, returning an indication of the media asset associated with the one or more hashes  (see paragraph [0033]:The embedded content indexer 245 matches the hash value with hash values of previously extracted embedded content items. If the embedded content indexer 245 finds a match, the embedded content indexer 245 uses the matching embedded content (stored value) and skips the received embedded content item, or else, the embedded content indexer 245 stores the received embedded content item. Finally, the embedded content is associated with the video unless there is a previously stored association between the embedded content and the video.).  
Therefore, it would have been obvious to one ordinary skill in the art before the 

effective filing date of the claimed invention to modify the method of Chowdhury with the teaching as taught by Tang in order to analyze content embedded within videos hosted by external video hosting systems to determine statistics.
Chowdhury in view of Tang fails to discloses
	determining whether the one or more phrases have one or more phonetic and/or lexical variants; and, if a phrase has a phonetic and/or lexical variant: 2Application No. 17/675,165Docket No.: 003597-2402-102 
	Preliminary Amendment dated May 25, 2022 chunking the query and the one or more phonetic and/or lexical variants
	In analogous art, JUDY teaches:
	determining whether the one or more phrases have one or more phonetic and/or lexical variants; and, if a phrase has a phonetic and/or lexical variant (see paragraph [0022]: after the query segments 226 are formed, a word spotting engine 260 forms phonetic representations of the segments and scans the media 114 for each segment 226 producing putative segment hits 270.): 2Application No. 17/675,165Docket No.: 003597-2402-102 
	Preliminary Amendment dated May 25, 2022 chunking the query and the one or more phonetic and/or lexical variants (see paragraph [0027]: In embodiments of the system in which "New York City" is recognized by the segmented query word spotter as a segment, the word spotting engine searches for the segment as a whole. That is, the word spotter forms a phonetic representation and searches for the entire segment rather than its component elements. In some cases, a larger sample size increases the probability that the score 450 will cross the threshold 454. Thus, the score 450 indicating a hit for "New York City" at time t.sub.3 may be more reliable than separately scoring hits for "New" 420, "York" 430, and "City" 440), 
	Therefore, it would have been obvious to one ordinary skill in the art before the 
effective filing date of the claimed invention to modify the method of Chowdhury in view of Tang with the teaching as taught by JUDY in order to identify one or more subsequences that constitute segments (e.g., phrases) that are likely to occur spoken together in the audio begin searched, thereby improved accuracy as compared to searching for the terms individually.

	Regarding Claim 33, Chowdhury in view of Tang and GUDY teaches the method as discussed in the rejection of claim 2. GUDY further teaches wherein the chunking is performed via an N-Gram, a Skip gram and/or an Edge gram look up (see paragraphs [0033], [0039] and [0056]).  

Regarding Claim 42, the claim is being analyzed with respect to claim 32.

Regarding Claim 43, the claim is being analyzed with respect to claim 33.

13.	Claims 34 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over 

Chowdhury et al. Patent No. US 8132103 B1 (Hereinafter “Chowdhury”) in view of Tang 

Pub. No. US 20170347142 A1 (Hereinafter “Tang”) in view of JUDY et al.  Pub. No. US 

2010/0138411 A1(Hereinafter “JUDY”), further in view of Haynes Pub. No. US 

2015/0363481 A1 (Hereinafter “Haynes”).


	Regarding Claim 34, Chowdhury in view of Tang and GUDY teaches the method 

as discussed in the rejection of claim 3.

	Chowdhury in view of Tang and GUDY fail to teach:
	
	wherein the determining whether the one or more phrases have one or more 

phonetic and/or lexical variants is performed via a Soundex and/or a Lexical 

normalization algorithm.

	In analogous art, Haynes teaches:

	wherein the determining whether the one or more phrases have one or more 

phonetic and/or lexical variants is performed via a Soundex and/or a Lexical 

normalization algorithm (see paragraph [0295]).

Therefore, it would have been obvious to one ordinary skill in the art before the 

effective filing date of the claimed invention to modify the method of Chowdhury in view of Tang and GUDY with the teaching as taught by Haynes in order to index names by sound, thereby provides a much higher percentage of correct encodings for English words.

Regarding Claim 44, the claim is being analyzed with respect to claim 34.

Allowable Subject Matter
14.	Claims 39 and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the 

examiner should be directed to Alazar Tilahun whose telephone number is (571)270-

5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAZAR TILAHUN/Primary Examiner, Art Unit 2424